Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Terminal Disclaimer
1.	The terminal disclaimer filed on June 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date (of US. Patent No. 10,868,080 and 10,658,427) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Acknowledgment is made of applicant’s Amendment, filed 06/22/2021.   An amendment of the specification has been amendment.   The changes and remarks disclosed therein were considered.
	Claims 2-21 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 06/22/2021 with respected to the rejection of Redaelli Andrea have been fully considered and are persuasive (see pages 6-7 of an amendment filed 06/22/21).  The rejection of Redaelli Andrea has been withdrawn.
Allowable Subject Matter
3.	Claims 2-21 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Redaelli Andrea, Heinrich-
Per claim 2: there is no teaching, suggestion, or motivation for combination in the prior art to “an array of memory cells having a first area and configured to operate at a first voltage; and circuitry having a second area that at least partially overlaps the first area, the circuitry configured to operate at a second voltage lower than the first voltage, wherein the array of memory cells and the circuitry are on a single substrate” in a memory device as claimed in the independent claim 2.  Claims 3-8 are also allowed because of their dependency on claim 2; or
Per claim 9: there is no teaching, suggestion, or motivation for combination in the prior art to “an array of memory cells having a first area; and decoder circuitry having a second area, the decoder circuitry coupled with an access line of the array of memory cells, wherein the first area at least partially overlaps the second area and the array of memory cells and the decoder circuitry are on a single substrate” in a memory device as claimed in the independent claim 9.  Claims 10-18 are also allowed because of their dependency on claim 9; or
Per claim 19: there is no teaching, suggestion, or motivation for combination in the prior art to “an array of memory cells positioned in a first layer above the substrate; and decoder circuitry positioned in a second layer above the first layer, the decoder circuitry coupled with the array of memory cells, the array of memory cells at least partially overlapping the decoder circuitry” in a memory device as claimed in the independent claim 19.  Claims 20-21 are also allowed because of their dependency on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.